Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

EXHIBIT 10.22M

 

THIRTEENTH AMENDMENT

TO THE

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC

 

 

This THIRTEENTH Amendment (the “Amendment”) is made by and between CSG Systems,
Inc. (“CSG”) and Comcast Cable Communications Management, LLC (“Customer”). The
Effective Date of this Amendment is the date last signed below (the “Amendment
Effective Date”).  CSG and Customer entered into a certain CSG Master Subscriber
Management Agreement (CSG document #2501940) effective March 1, 2013 (the
“Agreement”) and now desire to amend the Agreement in accordance with the terms
and conditions set forth in this Amendment. If the terms and conditions set
forth in this Amendment shall be in conflict with the Agreement, the terms and
conditions of this Amendment shall control. Any terms in initial capital letters
or all capital letters used as a defined term but not defined in this Amendment
shall have the meaning set forth in the Agreement. Upon execution of this
Amendment by the parties, any subsequent reference to the Agreement between the
parties shall mean the Agreement as amended by this Amendment. Except as amended
by this Amendment, the terms and conditions set forth in the Agreement shall
continue in full force and effect according to their terms.

 

CSG and Customer agree to the following:

 

1.

Customer desires to utilize the services of CSG’s Professional Services Group to
design, develop, and implement a solution that will notify and provide
additional contract details to Customer’s Customer Account Executives using
ACSR® Order Workflow.

 

2.

As of the Amendment Effective Date, Schedule F, Section IV. Ancillary Products
and Services, Subsection A. titled “Ancillary services for Non-Rated Video and
Non-Rated High-Speed Data and Residential Voice Services,” is hereby amended to
add a new Subsection 6. titled “CSG Contract Service Integration Solution,” as
follows:



Description of Item/Unit of Measure

Frequency

Fee

6.CSG Contract Service Integration Solution (Note 1)

 

 

a)Production Support and Maintenance Fee (Note 2) (Note 3)

*******

$*,***.**

b)Application hosting (Note 4)

*******

$*,***.**

Notes pertaining to Section 6 titled “CSG Contract Service Integration Solution”
in the above table:

Note 1: Design, development and implementation services and lead times will be
set forth in a mutually agreeable Statement of Work.

Note 2: Production support will commence after the deployment of the Contract
Service Integration Solution to production. Production support is limited to
******-***** (**) ***** *** *****. In the event usage of the production support
exceeds ******-***** (**) *****, such usage shall be subject to additional fees
which will be invoiced for hours in excess of this ******* limit and will be set
forth in a separate Statement of Work or Letter of Authorization as appropriate.

Note 3: The ******* Production Support and Maintenance fee covers post
deployment support, including answering functional questions and resolving
Customer reported concerns.  CSG will be responsible for resolution of Contract
Service Integration Solution defects.  Future enhancements are not included as
part of the Contract Service Integration Solution production support and
maintenance; therefore, any request for changes thereto must be set forth in a
mutually agreeable Statement of Work.  Future enhancements include, but are not
limited to, changing the solution to operate with systems other than
ACSR®.  Production support and maintenance is provided for production issues
only and does not include pre-release testing, or any changes to the Contract
Service Integration Solution required by the use of new features, functions,
products, or substantive configuration changes.

Note 4: The application hosting fees contemplate **** (*) ******* and *** (*)
******** *******.  If volumes warrant additional *******, the hosting fee will
be re-evaluated.  Multiple load balanced ******* are assumed to be required to
handle the volume.  A ******* ******** and **** *********** will be utilized to
********* *******.  Neither this architecture nor the Contract Service
Integration Solution are subject to current CSG SLAs.  Support is available **/*
for the Contract Service Integration Solution.

 

The fees set forth in the fee table above are subject to increase pursuant to
Section 5.4, Adjustment to Fees, of the Agreement.

 

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

Exhibit 10.22M

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

 

COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC (“CUSTOMER”)

 

CSG SYSTEMS, INC. (“CSG”)

 

By:  /s/ Jeur Abein

 

By:  /s/ Peter E Kalan

 

Name: Jeur Abein

 

Name:  Peter E. Kalan

 

Title:  Senior Vice President Procurement

 

Title:  President & CEO

 

Date:  11/6/2014

 

Date:  November 5, 2014

 

 

 